 Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 1 of 15 Page ID #:295


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9052-GW(GJSx)                                           Date      March 11, 2019
 Title             Austin Dickey v. Ticketmaster LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Tina Wolfson                                        Timothy L. O’Mara
                        Alex R. Straus                                        Alicia R. Jovais
 PROCEEDINGS:                DEFENDANTS' MOTION TO COMPEL ARBITRATION [20]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Defendants’ Motion is TAKEN UNDER SUBMISSION. Court to issue ruling.




                                                                                                   :    30
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 2 of 15 Page ID #:296



 Dickey v. Ticketmaster; Case No. 2:18-cv-09052-GW-(GJSx)
 Tentative Ruling on Defendants’ Motion to Compel Arbitration



 I. Background
          A. Factual Background
          Austin Dickey (“Plaintiff”) sues Ticketmaster, LLC (“Ticketmaster”) and Live Nation
 Entertainment, Inc. (“Live Nation”) (collectively “Defendants”) for: (1) violation of California
 Business & Professions Code § 17200; (2) violation of the California False Advertising Act,
 California Business & Prof. Code § 17500 et seq.; (3) per se violation of the Sherman Act, 15
 U.S.C. § 1; (4) violation of the Sherman Act, 15 U.S.C. § 1 under the Rule of Reason; (5) violation
 of the Sherman Act: Unlawful Monopolization, 15 U.S.C. § 2; (6) violation of the Sherman Act:
 Attempted Monopolization, 16 U.S.C. § 2; (7) per se violation of the Cartwright Act, California
 Business & Professions Code § 16720; (8) violation of the Cartwright Act under the Rule of
 Reason, California Business & Professions Code § 16720; (9) violation of the California Consumer
 Legal Remedies Act California Civil Code § 1750, et seq.; and (10) violation of common law
 unjust enrichment. See generally Complaint, Docket No.1. Plaintiff alleges the following relevant
 facts:
          Plaintiff purchased tickets, originally sold by Ticketmaster, on the secondary market at
 www.ticketmaster.com/verified. See id. ¶ 8.         Plaintiff seeks certification of a class (“Class”)
 defined as follows: all end-user purchasers in the United States who purchased tickets off a
 secondary ticket exchange wherein the tickets were first offered on www.ticketmaster.com within
 the past three years from September 26, 2015 through September 26, 2018. See id. ¶ 45.
          Ticketmaster is a subsidiary wholly owned by Live Nation. See id. ¶ 1. Ticketmaster’s
 business model is premised on fees charged for each ticket sold, including: (1) a facility charge;
 (2) a convenience charge; (3) an order processing fee; (4) a ticket printing fee; and (5) a faculty
 fee. See id. ¶ 2. In total, the additional fees charged by Ticketmaster are typically $17.30 on a $30
 ticket, constituting a 57% increase on the price of every ticket. See id. Ticketmaster also takes a
 percentage of the original face value price from the artists for its services. See id. ¶ 5.
          Ticketmaster provides a platform to sell tickets to the public at face value, plus its various
 fees and charges (“primary ticket marketplace”). See id. ¶ 4. Ticketmaster also provides platforms
 for those tickets to be resold, with additional fees and charges, in what Ticketmaster describes as


                                                    1
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 3 of 15 Page ID #:297



 fan-to-fan transactions (“secondary ticket marketplace”). See id. Ticketmaster operates at least
 three secondary ticket marketplace platforms: (1) www.ticketmaster .com/verified; (2)
 www.ticketexchangebyticketmaster.com; and (3) www.ticketsnow.com. See id. ¶ 16.
         In September 2018, the Toronto Star published an exposé accusing Ticketmaster of
 intentionally undermining its own business purpose to reap profits by reselling the same tickets on
 its secondary ticket market. See id. ¶ 7. Ticketmaster more than doubles its profits if the same
 ticket can be sold twice; once from its primary ticket marketplace with an estimated 57% markup
 in fees, and again from its secondary ticket marketplace where the markup is often higher. See id.
 ¶ 18. For many events, Ticketmaster’s terms of purchase limit resale to Ticketmaster’s own resale
 exchanges. See id. ¶ 19
         Ticketmaster’s primary ticket marketplace explicitly represents to its customers and the
 public that it: (1) prohibits re-sellers from purchasing tickets that exceed the posted ticket limit for
 an event and (2) prohibits the creation of fictitious user accounts to circumvent ticket limit
 detection and amass tickets intended for resale. See id. ¶ 20. According to a recent Toronto Star
 and Canadian Broadcasting Corporation investigation, Ticketmaster aided resellers in engaging in
 these prohibited acts. See id. ¶ 21.
         Ticketmaster created a web-based inventory management and point-of-sale system called
 TradeDesk. See id. ¶ 22. TradeDesk was built for professional resellers and allows scalpers to
 sync hundreds of www.ticketmaster.com accounts and instantly upload purchased event tickets
 onto secondary ticket marketplace websites. See id. TradeDesk gives preferential treatment to
 professional resellers who sell tickets on one of Ticketmaster’s secondary ticket marketplace
 platforms. See id. A feature of TradeDesk called Transfer allows resellers to move any verified
 Ticketmaster ticket from one account to another. See id. ¶ 23. On October 21, 2018, US Senators
 Jerry Moran and Richard Blumenthal sent a letter to Live Nation’s CEO which stated that
 TradeDesk users move up to several million tickets per year. See id. ¶¶ 32-33. The Senators
 requested responses to a set of questions from Ticketmaster due to their concern that Ticketmaster
 may have violated the Better Online Ticket Sales Act of 2016. See id. ¶ 34.
         Ticketmaster incentivizes resellers to purchase tickets in bulk through a series of rewards
 programs with financial incentives, such as a reduction in resell fees for $500,000 or $1 million in
 annual sales. See id. ¶ 28. There are also bonuses for resellers who increase year-to-year sales,
 and other financial incentives. See id.


                                                    2
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 4 of 15 Page ID #:298



         Representatives of Ticketmaster admitted to knowing that scalpers have a couple hundred
 accounts that they use to buy tickets in bulk. See id. ¶ 29. They also stated that Ticketmaster was
 not concerned if professional resellers used automated software and fake identities to circumvent
 the ticket-buying limits. See id. The representatives stated that Ticketmaster does not monitor or
 police users of its TradeDesk platform to prevent conduct in violation of Ticketmaster policies.
 See id. ¶ 30. They further admitted that Ticketmaster’s primary and secondary ticket marketplace
 platforms do not communicate regarding abuses of Ticketmaster’s primary ticket market platform.
 See id. Ticketmaster expedites the issuance of final tickets with bar codes when tickets purchased
 on its primary ticket marketplace are offered for resale on its secondary ticket marketplace. See
 id. ¶ 25. Ticketmaster offers a significantly slower process when tickets are offered for resale on
 any other secondary ticket exchange platform. See id. Ticketmaster selectively asserts legal and
 contractual rights and claims against resellers who not use Ticketmaster’s reselling platforms. See
 id. ¶ 26. Ticketmaster’s overwhelmingly dominant market share of the primary ticket exchange
 means that a sanction or banishment from Ticketmaster is disastrous for any professional reseller.
 See id. ¶ 27.
         B. Procedural Background
         Before the Court is Defendants’ motion to compel the arbitration of Plaintiff’s claims. See
 Motion to Compel Arbitration (“MTC”), Docket No. 20. Plaintiff filed an opposition to the MTC.
 See Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration (“Opp’n”), Docket No.
 24. Defendants filed a reply in support of the MTC. See Defendants’ Reply in Support of Motion
 to Compel Arbitration (“Reply”), Docket No. 29.
 II. Legal Standard
         The Federal Arbitration Act (“FAA”) reflects a “liberal federal policy favoring arbitration.”
 AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2010) (citation omitted). A party
 aggrieved by the refusal of another party to arbitrate under a written arbitration agreement may
 petition the court for an order compelling arbitration as provided for in the parties’ agreement. See
 9 U.S.C. § 4. “By its terms, the [FAA] leaves no room for the exercise of discretion by a district
 court, but instead mandates that district courts shall direct the parties to proceed to arbitration on
 issues as to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd,
 470 U.S. 213, 213 (1985) (emphasis in original); see also 9 U.S.C. § 4. “The court’s role under
 the Act is therefore limited to determining: (1) whether a valid agreement to arbitrate exists and,


                                                   3
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 5 of 15 Page ID #:299



 if it does, (2) whether the agreement encompasses the dispute at issue. If the response is
 affirmative on both counts, then the Act requires the court to enforce the arbitration agreement in
 accordance with its terms.” Daugherty v. Experian Info. Solutions, Inc., 847 F. Supp. 2d 1189,
 1193 (N.D. Cal. 2012) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130
 (9th Cir. 2000)). “While the Court may not review the merits of the underlying case ‘[i]n deciding
 a motion to compel arbitration, [it] may consider the pleadings, documents of uncontested validity,
 and affidavits submitted by either party.’” Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d
 1002, 1007 (N.D. Cal. 2011) (quoting Ostroff v. Alterra Healthcare Corp., 433 F. Supp. 2d 538,
 540 (E.D. Pa. 2006)).
        On a motion to compel arbitration, courts apply a standard similar to the summary
 judgment standard applied under Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”).
 Concat LP v. Unilever, PLC, 350 F. Supp. 2d 796, 804 (N.D. Cal. 2004) (citing McCarthy v.
 Providential Corp., No. C 94-0627, 1994 WL 387852, at *2 (N.D. Cal. July 19, 1994)). Under
 Rule 56, “[a] party may object that the material cited to support or dispute a fact cannot be
 presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). “[T]o survive
 summary judgment, a party does not necessarily have to produce evidence in a form that would be
 admissible at trial, as long as the party satisfies the requirements of Federal Rules of Civil
 Procedure 56.” Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003) (quoting Block v. City
 of Los Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001)) (internal quotation marks omitted).
        Similarly, at the summary judgment stage courts do not “focus on the admissibility of the
 evidence’s form,” but rather “on the admissibility of its contents.” Fraser, 342 F.3d at 1036.
 Objections on the basis of a failure to comply with the technicalities of authentication requirements
 or the best evidence rule are, therefore, inappropriate. See Adams v. Kraft, No. 5:10-CV-00602-
 LHK, 2011 WL 5079528, at *25 n. 5 (N.D. Cal. Oct. 25, 2011) (“On summary judgment,
 unauthenticated documents may be considered where it is apparent that they are capable of being
 reduced to admissible evidence at trial.”); Hughes v. United States, 953 F.2d 531, 543 (9th Cir.
 1992) (holding that even if a declaration violated best evidence rule, court was not precluded from
 considering the declaration in awarding summary judgment).
 III. Analysis
        A. Whether Plaintiff Assented to the Ticketmaster TOU Bearing an Arbitration and
        Delegation Provision
                 1. The Law Governing Internet Agreements Bearing on Arbitration
                                                  4
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 6 of 15 Page ID #:300



        “To evaluate the validity of an arbitration agreement, federal courts [ ] apply ordinary state-
 law principles that govern the formation of contracts.” Ingle v. Circuit City Stores, Inc., 328 F.3d
 1165, 1170 (9th Cir. 2003) (internal quotation marks and citation omitted). Ordinarily, district
 courts decide whether an arbitration agreement is enforceable pursuant to the law of the state in
 which the contract was formed. Id. With the parties all applying California law in briefing, the
 Court will apply California law on the question of arbitration.
        In the fairly recent past, the Ninth Circuit noted that “[c]ontracts formed on the Internet
 come primarily in two flavors: ‘clickwrap’ (or ‘click-through’) agreements, in which website users
 are required to click on an ‘I agree’ box after being presented with a list of terms and conditions
 of use; and ‘browsewrap’ agreements, where a website’s terms and conditions of use are generally
 posted on the website via a hyperlink at the bottom of the screen.” Nguyen v. Barnes & Noble
 Inc., 763 F.3d 1171, 1175-76 (9th Cir. 2014).
        As to browsewrap agreements, they do not “require the user to manifest assent to the terms
 and conditions expressly . . . [a] party instead gives his assent simply by using the website.” Id.
 (internal quotation marks and citation omitted). “Indeed, ‘in a pure-form browsewrap agreement,
 the website will contain a notice that—by merely using the services of, obtaining information from,
 or initiating applications within the website—the user is agreeing to and is bound by the site’s
 terms of service.’ ” Id. (quoting Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 837 (S.D.N.Y.
 2012)). “Thus, ‘by visiting the website—something that the user has already done—the user
 agrees to the Terms of Use not listed on the site itself but available only by clicking a hyperlink.’”
 Id. Courts have held that the “validity of [a] browsewrap contract depends on whether the user
 has actual or constructive knowledge of a website’s terms and conditions.” Id. (citing cases).
 Constructive notice is generally clear where the user is actually required to, and does click a button
 explicitly agreeing to the terms of the contract, even if the user does not actually read the terms of
 services. See e.g., Riensche v. Cingular Wireless, LLC, C06–1325Z, 2006 WL 3827477, at *1
 (W.D. Wash. 2006) (concluding that plaintiff assented to arbitration clause when he indicated his
 agreement to the terms of service online); Feldman v. Google, Civil Action No. 06–2540, 2007
 WL 966011, at *5-8 (E.D. Pa. March 27, 2007) (holding that where user had to “click” the “Yes,
 I agree to the above terms and conditions” button in order to proceed with the online transaction,
 there was reasonable notice of the terms and mutual assent to the contract). Courts have also found
 constructive notice where sites contain a disclosure statement that indicates if a user signs up for


                                                   5
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 7 of 15 Page ID #:301



 a given service they accept the terms of service provided the design of the website puts a
 reasonably prudent user on inquiry notice. See e.g., Selden v. Airbnb, Inc., No. 16-CV-00933
 (CRC), 2016 WL 6476934, at *5 (D.D.C. Nov. 1, 2016) (finding that user was bound by an
 arbitration clause through a “sign-in wrap” agreement) (collecting cases); Fteja v. Facebook, Inc.,
 841 F. Supp. 2d 829, 835 (S.D.N.Y. 2012) (enforcing forum selection clause based on disclosure
 below “Sign-up” button); Starke v. Gilt Groupe, Inc., No. 13 CIV. 5497 LLS, 2014 WL 1652225,
 at *3 (S.D.N.Y. Apr. 24, 2014) (enforcing arbitration clause, noting that plaintiff “was directed
 exactly where to click in order to review those terms, and his decision to click the ‘Shop Now’
 button represents his assent to them.”). Courts commonly refer to these agreements as “sign-in-
 wrap” agreements. See Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 394-403 (E.D.N.Y. 2015)
 (describing four general types of online consumer contracts).1
               As to clickwrap and sign-in-wrap agreements, some courts have refused to enforce those
 agreements where aspects of the website, such as the location and appearance of the disclosure
 statement, the actual terms of the agreement, and the appearance and location of the hyperlink to
 the agreement, prevent a reasonable consumer from being on constructive notice. See, e.g.,
 Nguyen, 763 F.3d at 1173 (“Where the link to a website’s terms of use is buried at the bottom of
 the page or tucked away in obscure corners of the website where users are unlikely to see it, courts
 have refused to enforce the browsewrap agreement.”); see also Sprecht v. Netscape
 Communications Corp., 306 F.3d 17, 22-23 (2d Cir. 2002) (refusing to enforce terms of use that
 “would have become visible to plaintiffs only if they had scrolled down to the next screen”);
 Metter v. Uber Technologies, Inc., Case No. 16-cv-06652-RS, 2017 WL 1374579 (N.D. Cal. April
 17, 2017) (denying motion to compel arbitration where sign-in-wrap agreement was only visible
 if user scrolled down, an action not necessary to complete the sign-up process).
               While courts addressing constructive notice in internet commerce have avoided

                                                             
               1
                   Berkson provides a helpful summary of the four common varieties of electronic contracts of adhesion:

                              Browsewrap exists where the online host dictates that assent is given merely by
                              using the site. Clickwrap refers to the assent process by which a user must click
                              “I agree,” but not necessarily view the contract to which she is assenting.
                              Scrollwrap requires users to physically scroll through an internet agreement and
                              click on a separate “I agree” button in order to assent to the terms and conditions
                              of the host website. Sign-in-wrap couples assent to the terms of a website with
                              signing up for use of the site’s services.

 97 F. Supp. 3d at 394-95.

                                                                      6
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 8 of 15 Page ID #:302



 establishing hard and fast rules, review of the case law at the district level provides important
 guidance. Again, Berkson includes a helpful summary:
                         First, “terms of use” will not be enforced where there is no
                 evidence that the website user had notice of the agreement; “the
                 validity of the [Internet] agreement turns on whether the website
                 puts a reasonably prudent user on inquiry notice of the terms of the
                 contract.” Nguyen, 763 F.3d at 1177 (emphasis added) (collecting
                 cases).
                         Second, “terms of use” will be enforced when a user is
                 encouraged by the design and content of the website and the
                 agreement’s webpage to examine the terms clearly available through
                 hyperlinkage. See, e.g., Ticketmaster Corp., 2003 U.S. Dist. LEXIS
                 6483, 2003 WL 21406289, at *2 (noting that the warning on website
                 that further use binds a user to the “terms of use” “could not be
                 missed”); see also cf. Woodrow Hartzog, Website Design as
                 Contract, 60 Am. U. L. Rev. 1635, 1664-70 (2011) (discussing
                 features of website design that hinder understanding of privacy
                 policies).
                         Third, “terms of use” will not be enforced where the link to
                 a website’s terms is buried at the bottom of a webpage or tucked
                 away in obscure corners of the website where users are unlikely to
                 see it. See, e.g., Specht, 306 F.3d at 23 (refusing to enforce “terms
                 of use” that “would have become visible to plaintiffs only if they
                 had scrolled down to the next screen”); In re Zappos.com, 893 F.
                 Supp. 2d at 1064 (“The Terms of Use is inconspicuous, buried in the
                 middle to bottom of every Zappos.com webpage among many other
                 links, and the website never directs a user to the Terms of Use.”);
                 Van Tassell, 795 F. Supp. 2d at 792-93 (refusing to enforce
                 arbitration clause in internet agreement that was only noticeable
                 after a “multi-step process” of clicking through non-obvious links);
                 Hines, 668 F. Supp. 2d at 367 (plaintiff “could not even see the link
                 to [the terms and conditions] without scrolling down to the bottom
                 of the screen − an action that was not required to effectuate her
                 purchase”).
 97 F. Supp. 3d at 401-02.
                 2. Whether Plaintiff Assented to the TOU and Arbitration Provision Under the
                 Facts of This Case
        Now, the Court will turn to the facts of this case, including the website designs Plaintiff
 faced at various points. Defendants argue that Plaintiff assented to Ticketmaster’s Terms of Use
 (“TOU”)    on    multiple   occasions:    (1)   when   she   initially   created   an   account   on
 www.ticketmaster.com (“Website”), (2) when she used the Website to purchase tickets and
 browsed that site to select her tickets, (3) when she signed in to purchase those tickets, and (4)

                                                  7
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 9 of 15 Page ID #:303



 when she ultimately finalized the purchase of those tickets. See MTC at 3-6, 8-11.
               For Plaintiff to create her account at ticketmaster.com, she had to enter her personal
 information, create a password, and then click a button labeled “Sign Up.” See Declaration of
 Kimberly Tobias (“Tobias Decl.”) ¶ 6, Docket No. 21; see id. Ex. A, Docket No. 21-1. Directly
 above the “Sign Up” button, the following language (“Disclosure”) exists in a legible font size:
 “By submitting, you agree to our “Terms and Purchase Policy, and understand your information
 will be used as described in our Privacy Policy. See id. The phrases “Terms,” “Purchase Policy,”
 and “Privacy Policy” are all hyperlinked in blue font, with the other language in a dark gray font.
 In terms of font size, the Disclosure is slightly smaller than the “Sign Up” button, but not my much
 and it is more than legible. See id. Hereinafter, the Court refers to the screen Plaintiff faced when
 signing up as the “Sign Up Screen.”
               Then, for Plaintiff to purchase the tickets at issue (which she did on a different day than
 signing up), Plaintiff had to sign into her account. To sign in, she had to input her user credential
 and click a “Sign In” button, with a “Forgot Password?” line below it, then a line stating “New to
 Ticketmaster? Sign Up” below that, and then finally a line stating in slightly smaller font than the
 Sign In button “By continuing past this page, you agree to our Terms of Use.” See Tobias Decl.
 ¶¶ 12-13; see id. Ex. F, Docket No. 21-6. The Court will hereinafter refer to that screen as the
 “Sign In Screen.”
               After that point, Plaintiff was required to fill out payment and billing information on yet
 another screen. See Tobias Decl. ¶ 15; see id. Ex. H, Docket No. 21-8. There, she faced a “Place
 Order” button with a line directly above it stating “[b]y clicking ‘Place Order,’ you agree to our
 Terms of Use.” See id. The “Terms of Use” was a blue hyperlink to the respective document with
 the rest of the language above the button in a dark gray. See id. The Court refers to this screen as
 the “Place Order Screen.” Collectively, the Court refers to Sign Up Screen, Sign In Screen, and
 Place Order Screen as the “Relevant Screens.”2
               At least three other district courts have found that users assented to Ticketmaster’s terms
 and conditions when faced with a website design substantially similar to at least one of the

                                                             
               2
            With the Court finding at least one of the Relevant Screens bound Plaintiff to the Ticketmaster TOU for
 reasons discussed below, the Court need not address the weakest of Defendant’s arguments (that Plaintiff assented
 when simply browsing the Website to purchase tickets). Indeed, Defendant concedes that it is “not relying on the
 passive browsewrap agreement to establish Plaintiff’s assent to the Terms, because Plaintiff affirmatively assented to
 the Terms on multiple occasions: when she created her account, signed into her account, and purchased the tickets at
 issue.”). See Reply at 2.

                                                                8
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 10 of 15 Page ID #:304



  Relevant Screens. See Nevarez v. Forty Niners Football Co., LLC, No. 16-CV-07013, 2017 WL
  3492110, at *9 (N.D. Cal. Aug. 15, 2017) (concluding that “Plaintiffs accepted the [Ticketmaster]
  TOU when Plaintiffs made their ticket and parking pass purchases on the Ticketmaster Website in
  2015 and 2016, and thus Plaintiffs assented to the arbitration provision contained within the
  Ticketmaster Website’s TOU.”); see also Goza v. Multi-Purpose Civic Ctr. Facilities Bd. For
  Pulaski Cty., 2014 WL 3672128, at *3 (W.D. Ark. July 23, 2014) (holding that the user assented
  to the Ticketmaster Website’s Terms of Use by registering an account and purchasing tickets);
  Druyan v. Jagger, 508 F. Supp. 2d 228, 237 (S.D.N.Y. 2007) (holding that “Ticketmaster’s Terms
  of Use are sufficiently conspicuous to be binding on the plaintiff as a matter of law.”). As in
  Nevarez, the Court here would conclude that none of the Relevant Screens constitute a
  straightforward “browsewrap” agreement, while they are also not “pure-form clickwrap
  agreement[s].” See Nevarez, 2017 WL3492110, at *8. In a “pure-form clickwrap agreement . . .
  users typically click an ‘I agree’ box after being presented with a list of terms and conditions of
  use.” Fteja, 841 F. Supp. 2d at 836-37. In this case, “[w]hile the Terms of Use require the user to
  click on [‘Sign Up,’ ‘Sign In,’ or ‘Place Order’] to assent, they do not contain any mechanism that
  forces the user to actually examine the terms before assenting.” Id. Users need not click an
  expressly labeled “I agree” button to assent to the Ticketmaster TOU. Instead, users have to click
  buttons labeled with other actions like “Sign Up,” with the buttons themselves not mentioning the
  Ticketmaster TOU. In that vein, the Ticketmaster TOU is not a pure clickwrap agreement, in
  which website users “are presented with the proposed license terms and forced to expressly and
  unambiguously manifest either assent or rejection prior to being given access to the product.” Id.
  Instead, the Court would consider the TOU at issue to be “somewhat like a browsewrap agreement
  in that the [TOU] are only visible via a hyperlink” provided near the action buttons they ultimately
  press. Id. at 838. But, the Relevant Screens are “also somewhat like [] clickwrap agreement[s] in
  that the user must do something else” beyond browsing the website “to assent to the hyperlinked
  terms.” Id. To sign up, sign in, or finalize an order, Plaintiff had to click “Sign Up,” “Sign In,”
  or “Place Order.” See Tobias Decl. ¶¶ 6, 15; see id. Exs. A, F, H.
         Whatever the label, the Court would conclude that Plaintiff assented to the TOU at the very
  least when facing the Sign Up Screen and clicking the “Sign Up” button. To reiterate, with regard
  to the Sign Up Screen, the Disclosure above it states: “[b]y submitting, you agree to our Terms
  and Purchase Policy, and understand your information will be used as described in our Privacy


                                                   9
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 11 of 15 Page ID #:305



  Policy.”3 In deciding that Plaintiff assented to the TOU by clicking “Sign Up” on the Sign Up
  Screen, the Court finds persuasive the following undisputed facts: (1) it is undisputed that Plaintiff
  faced the Sign Up Screen and clicked the relevant button; (2) the Disclosure above the Sign Up
  button explicitly indicated that by submitting − i.e. by clicking the button directly below the
  Disclosure − Plaintiff accepted the TOU; (3) the Disclosure was immediately above the Sign Up
  Button and thus well-placed in terms of the action button taken to manifest acceptance with the
  TOU; (4) that the TOU was hyperlinked in the Disclosure and thus easily available in the well-
  placed Disclosure; (5) that the TOU hyperlink was in blue font to indicate as much and draw
  attention to it; (6) that the dark gray and blue font of the Disclosure above the Sign Up button
  contrasted with the white background; (7) and that the font size of the Disclosure was only slightly
  smaller than the Sign Up button but certainly legible and sufficiently significant in size.4
                In this Circuit, courts have “consistently enforced” arbitration clauses contained within
  terms of use when users faced similar designs to the Sign Up Screen. See, e.g., Nevarez, 2017 WL
  3492110, at *8 (holding that “[i]n any event, regardless of whether the Ticketmaster Website’s
  TOU are most appropriately labeled as a ‘browsewrap’ or a ‘clickwrap’ agreement, the Court finds
  that Plaintiffs assented to the Ticketmaster Website’s TOU in purchasing their tickets and parking
  passes on the Ticketmaster Website.”); Rodriguez v. Experian Serv. Corp., 2015 WL 12656919,
  at *2 (C.D. Cal. Oct. 5, 2015) (finding assent to an arbitration clause in a terms of use when the
  “Website contained a hyperlink to the Terms of Use at the bottom of every page and included an
  express disclosure and acknowledgement, which stated ‘By clicking the button above . . . you
  agree to our Terms of Use,’ ” which were hyperlinked); Graf v. Match.com, LLC, 2015 WL
  4263957, at *4 (C.D. Cal. July 10, 2015) (finding assent to arbitration clause in terms of use where
  “all users of the Match.com website during the relevant time period were required to affirmatively

                                                              
                3
                    The Sign Up Screen appears in part as follows:




  See Tobias Decl. ¶ 6; see id. Ex. A.
                4
              In coming to this conclusion, the Court does not rely on any assertion of the hyperlink’s boldness, which
  Plaintiff disputes. See Opp’n at 14.


                                                                 10
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 12 of 15 Page ID #:306



  agree to the Terms of Use when they clicked on a ‘Continue’ or other similar button on the
  registration page where it was explained that by clicking on that button, the user was affirming
  that they would be bound by the Terms of Use, which were always hyperlinked and available for
  review”). The Court would find that the Sign Up Screen presents a substantially similar situation
  to those cases, and based on the Court’s independent review of all the relevant evidence and
  applicable standard, it would hold that Plaintiff assented to the TOU by clicking the Sign Up button
  on the Sign Up Screen; a reasonable user would have had constructive notice that doing so would
  bind him or her to the TOU.5
                B. Delegating Questions of Arbitrability
                With the Court finding that Plaintiffs assented to Ticketmaster’s TOU, the Court must
  decide whether the Court or the arbitrator should determine threshold questions of arbitrability.
  Defendants argue that the arbitrator must decide threshold questions of arbitrability because
  Plaintiff delegated that authority to the arbitrator. See MTC at 12-15. In response, Plaintiff briefly
  argues that the Court must decide arbitrability in this lawsuit. See Opp’n at 20-21. Plaintiff also
  argues that the delegation clause is rendered uncertain by the conditional license carve-out and that
  it is procedurally unconscionable. See id.
                “A court is normally tasked with two gateway issues when deciding whether to compel
  arbitration under the FAA: ‘(1) whether a valid agreement to arbitrate exists, and if it does, (2)
  whether the agreement encompasses the dispute at issue.’ ” Morgan v. Glob. Payments Check
  Servs., Inc., No. 2:17-CV-01771-JAM-CMK, 2018 WL 934579, at *2 (E.D. Cal. Feb. 15, 2018)
  (quoting Chiron Corp. v. Ortho Diagnostic Sys., 207 F.3d 1126, 1130 (9th Cir. 2000)). “But the
  parties can agree to expressly delegate these gateway issues to an arbitrator, in which case an
  arbitrator, rather than a court, must decide the issues.” Id. A court must determine whether the
  underlying agreement “clearly and unmistakably” delegated the questions of arbitrability to the
  arbitrator. Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (internal quotation marks
  and citations omitted). Recently, the Supreme Court reiterated these points. See Henry Schein,
  Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (explaining that the “parties may
  agree to have an arbitrator decide not only the merits of a particular dispute but also ‘gateway’

                                                              
                5
            Because the Court would find mutual assent through the Sign Up Screen, the Court need not reach the
  question of whether Plaintiff assented when clicking the applicable buttons on the Sign In Screen or the Place Order
  Screen. Similarly, with it being undisputed that Plaintiff registered her account on a different day than she
  purchased tickets, there is no “duress” argument at play vis-à-vis the purchase countdown.

                                                                 11
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 13 of 15 Page ID #:307



  questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or whether their
  agreement covers a particular controversy.”). The Supreme Court has emphasized that “[w]hen
  the parties’ contract delegates the arbitrability question to an arbitrator, a court may not override
  the contract . . . even if the court thinks that the argument that the arbitration agreement applies to
  a particular dispute is wholly groundless.” See id.
         In the TOU at issue, the arbitration clause provides that “[t]he arbitrator, and not any
  federal, state or local court or agency, shall have exclusive authority to the extent permitted by law
  to resolve all disputes arising out of or relating to the interpretation, applicability, enforceability
  or formation of this Agreement, including, but not limited to any claim that all or part of this
  Agreement is void or voidable.” See Tobias Decl. Ex. L (current TOU), Docket No. 21-12; see id.
  Exs. M-P (prior versions of the TOU, containing substantially identical language), Docket Nos.
  21-13 through 21-16). This language, as drafted, meets the requisite “clear and unmistakable”
  standard, and the Court therefore may not override the parties’ choice to delegate questions of
  arbitrability to the arbitrator. See Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1209 (9th Cir.
  2016) (holding that an arbitration clause providing that “arbitrators [had] the authority to decide
  issues relating to the ‘enforceability, revocability or validity of the Arbitration Provision or any
  portion of the Arbitration Provision’. . . ‘clearly and unmistakably indicates [the parties’] intent
  for the arbitrators to decide the threshold question of arbitrability.’”); Tuminello v. Richards, 504
  F. App’x 557, 558 (9th Cir. 2013) (similarly holding that an arbitration clause that provided the
  arbitrator “shall decide ‘any and all controversies . . . concerning any account(s), transaction,
  dispute or the construction, performance, or breach of this or any other Agreement’ . . . provides
  clear and unmistakable evidence that the parties intended the question of arbitrability to be decided
  in arbitration.”); Chung v. Nemer, No. C 12-4608, 2012 WL 5289414, at *1 (N.D. Cal. Oct. 25,
  2012) (holding “that the arbitration agreement was clear in stating that ‘[t]he Arbitrator, and not
  any federal, state, or local court or agency, shall have exclusive authority to resolve any dispute
  relating to the interpretation, applicability, enforceability, or formation of this Agreement,’” and
  therefore “plaintiff clearly and unmistakably agreed to arbitrate all disputes related to the
  agreement.”).
         The Court would reject Plaintiff’s argument that the delegation clause is “rendered




                                                    12
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 14 of 15 Page ID #:308



  uncertain” by the conditional license carve-out.6 See Opp’n at 20-21. The conditional carveout
  provides that if a claim involves a conditional license, it may be filed in state or federal court as
  opposed to arbitration. See Tobias Decl. Ex. L, Docket No.21-2 at CM/ECF pg. 6.7 Clearly,
  Plaintiff labels this argument as applicable to the delegation provision when it really is an argument
  against the arbitration provision and TOU as a whole rather than against the delegation clause
  specifically. For that reason, the Court would reject it. But even looking at the merits of the
  argument, the Court would disagree with Plaintiff. Indeed, Plaintiff fails to cite any case on any
  level where a court found a similar carve-out made a delegation provision unclear or somehow
  uncertain. Here, the carve-out at issue is not completely one-sided and instead applies to
  Ticketmaster’s claims against a user and to a user’s claims against Ticketmaster. See Tobias Decl.
  Ex. L (stating that “either of us may file a lawsuit in a federal or state court . . . .”). To the extent
  this is a substantive unconscionability argument, the Ninth Circuit has enforced arbitration clauses
  with carve-outs such as this one for intellectual property related claims, despite the fact it may be
  more likely that the company would bring this type of claim than the user would. See Tompkins
  v. 23andMe, Inc., 840 F.3d 1030-31 (9th Cir. 2016) (enforcing arbitration clause with a carve-out
  for “disputes relating to intellectual property rights, obligations, or any infringement claims,”
  holding that “[u]nder [California] precedent, the provision in the Terms of Service in this case
  excluding intellectual property claims from mandatory arbitration is not unconscionable.”); see
  also Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 916-17 (2015) (arguably one-sided
  clause in arbitration agreement not unconscionable where it provided “the party with superior
  bargaining strength a type of extra protection for which it has a legitimate commercial need.”).
  The carve-out, in the Court’s view, does not render the delegation provision substantively
  unconscionable nor does it make the delegation provision something other than clear and
  unmistakable.
                As to Plaintiff’s assertion that the delegation clause is procedurally unconscionable, that
  argument does not suffice because in California a court can only find an agreement unconscionable

                                                              
                6
            With respect to the carve-out argument and the delegation clause specifically, Plaintiff does not use the
  term “substantive unconscionability at any point.” See Opp’n at 20-21.
            7
              More specifically, the carve-out provides as follows: “if a claim involves the conditional license granted
  to you as described in the Ownership of Content and Grant of Conditional License section above, either of us may
  file a lawsuit in a federal or state court located within Los Angeles County, California, and we both consent to the
  jurisdiction of those courts for such purposes . . . .” See Tobias Decl. Ex. L, Docket No. 21-2 at CM/ECF pg. 6.


                                                                 13
Case 2:18-cv-09052-GW-GJS Document 32 Filed 03/11/19 Page 15 of 15 Page ID #:309



  if it is both procedurally and substantively unconscionable. Goff v. G2 Secure Staff LLC, No. CV
  12-10008-CAS-(VBKx), 2013 WL 1773968, at *7 (C.D. Cal. Apr. 22, 2013) (“Accordingly, the
  Arbitration Agreement is not substantively unconscionable, and because both substantive and
  procedural unconscionability are required, the Court finds that the Arbitration Agreement is not
  unconscionable.”); see also Deleon v. Verizon Wireless, LLC, 207 Cal. App. 4th 800, 814 (2012)
  (to demonstrate that a contract is unconscionable, a party must establish both substantive and
  procedural unconscionability) (citing Armendariz v. Foundation Health Psychcare Services, Inc.,
  24 Cal.4th 83, 113-114 (2000)). With Plaintiff failing to demonstrate that the delegation is both
  procedurally and substantively unconscionable, the Court would reject Plaintiff’s procedural
  unconscionability argument regarding the delegation provision.
  IV. Conclusion
                For the foregoing reasons, the Court would GRANT the MTC and compel Plaintiff to
  arbitration and dismiss her claims against Defendants. Defendants prefer that the Court compel
  Plaintiff to arbitrate and thereby dismiss her claim. See MTC at 15. Plaintiff does not appear to
  respond to Defendants’ request to dismiss rather than stay the claims pending arbitration, nor has
  she separately applied for a stay under 9 U.S.C. §3.8 See generally Opp’n. Thus, the Court would
  deem dismissal appropriate given Plaintiff’s lack of opposition on that point.

   




                                                              
                8
           An order granting a motion to compel arbitration and dismissing the case is immediately appealable;
  whereas granting that motion but staying the litigation pending the completion of the arbitration would not be
  immediately appealable. See Green Tree Fin. Corporation-Alabama v. Randolph, 531 U.S. 79, 86-87 (2000).

                                                                 14
